
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mrs. Emerson (for
			 herself, Mr. Marshall,
			 Mr. Brown of South Carolina,
			 Mr. Gordon of Tennessee,
			 Mr. Posey,
			 Mr. Gingrey of Georgia,
			 Mr. Skelton, and
			 Mr. Wilson of South Carolina)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States giving Congress power to prohibit the physical desecration
		  of the flag of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The Congress shall have power to prohibit
				the physical desecration of the flag of the United
				States.
					.
		
